Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,9,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (PG Pub 2020/0152827 A1).
Regarding claim 1, Chen teaches a micro LED display, comprising: a display substrate (SB, fig 5), comprising a substrate (SB, fig 5), a first circuit layer (102) and a second circuit layer (102), wherein a plurality of pixel areas (defective pixels “A” and “B” in fig. 2, paragraph [0030], or “EUR” in fig. 5, each comprises three LEDs shown in fig. 12B, paragraphs [0028][0043]) are defined in the substrate, the first circuit layer and the 5second circuit layer are arranged in each of the pixel areas (102, figs. 4 and 5), and the second circuit layer in each of the pixel areas is arranged side by side with the first circuit layer (each 102 is connected to a 104, fig. 5, thus, there are six 102 for each EUR that comprises three LEDs EU1 to EU3, fig. 12B); a first soldering layer (MT2, figs. 4 and 5), disposed on the first circuit layer; a plurality of first micro LEDs (some of the EU1 to EU3 in each of the two EURs A and B, figs. 2,4,5,12), each bonding to the first circuit layer in each of the pixel areas through the first soldering layer (figs. 4 and 5); 10at least one second micro LED (some others of the EU1 to EU3 in each of the two EURs A and B); and at least one second soldering layer (MT1), disposed on the second micro LED (note: MT1 and MT2 are on all EUs in EURs A and B because both EURs are defective, see figs. 4 and 5), wherein the second micro LED bonds to the second circuit layer of one of the pixel areas through the second soldering layer, wherein an area in which the first soldering layer is arranged is greater than an area in which 15the second soldering layer is arranged (figs. 5).  
Regarding claim 2, Chen teaches the micro LED display according to claim 1, wherein the first soldering layer completely covers a top surface of the first circuit layer, the top surface facing away from the substrate (fig. 5).  
Regarding claim 9, Chen teaches (see claim 1) a repair method of a micro LED display, the repair method comprising: providing a display substrate, wherein the display substrate comprises a substrate, a first 15circuit layer and a second circuit layer, the substrate comprises a plurality of pixel areas, the first circuit layer and the second circuit layer are arranged in each of the pixel areas, and the second circuit layer in each of the pixel areas is arranged side by side with the first circuit layer; forming a first soldering layer on the first circuit layer in each of the pixel areas; transferring a plurality of first micro LEDs to the display substrate and bonding the first 20micro LED to the first circuit layer in each of the pixel areas through the first soldering layer; forming a second soldering layer on at least one second micro LED; and transferring the at least one second micro LED to the display substrate and bonding the second micro LED to the second circuit layer in one of the pixel areas through the second soldering layer, wherein an area in which the first soldering layer is arranged is greater than an -15-File: 102335usf area in which the second soldering layer is arranged.  
Regarding claim 10, Chen teaches the repair method according to claim 9, wherein the first soldering layer completely covers a top surface of the first circuit layer, the top surface facing away from the substrate (fig. 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG Pub 2020/0152827 A1).
Regarding claim 6, Chen teaches the micro LED display according to claim 1, further comprising an adhesive layer (epoxy 118, fig. 12B, paragraph [0040]) disposed on the substrate, wherein the adhesive layer covers a part of each of 5the first micro LEDs, a part of the at least one second micro LED, the first soldering layer (when 120, i.e. EUR, fig. 5, is formed on substrate SB), the first circuit layer, the second soldering layer, and the second circuit layer.  
Chen does not teach the adhesive is an optical clear layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the adhesive layer an optical clear layer for the known benefit of allowing light from EU1 to EU3 to pass through to function as a pixel.
Regarding claim 7, Chen does not explicitly teach after the first micro LED and the second micro LED in the same pixel area are supplied with power, the second micro LED emits light and the first micro LED does not emit light.  
Chen teaches in a defective pixel, not all three of the micro LEDs are defective: fig. 18 where only EU3 is defective (paragraph [0043]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that after the first micro LED and the second micro LED in the same pixel area are supplied with power, the second micro LED emits light (the non-defective one) and the first micro LED does not emit light (the defective one).
Regarding claim 14, Chen teaches the repair method according to claim 9, further comprising: after forming the first soldering layer (MT2 in fig. 4) on the first circuit layer in each of the pixel areas, 15forming an optical clear (see optical clear in claim 6) adhesive layer on the substrate (when EUR is formed on 102 after MT2 is formed, fig. 4), wherein the optical clear adhesive covers the first soldering layer, the first circuit layer and the second circuit layer (fig. 5).  
Regarding claim 15, Chen teaches the repair method according to claim 14, wherein during the transferring of the first micro LEDs to the display substrate, each of the first micro LEDs is embedded into the optical clear adhesive layer (see optical clear in claim 6; EU1 to EU3 are embedded in 118, fig. 12B).  

Claim(s) 3,4,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG Pub 2020/0152827 A1) as applied to claims 1 and 9 above, and further in view of Pendse (PG Pub 2011/0304058 A1).
Regarding claim 3, Chen remains as applied in claim 1.
Chen does not teach the second soldering layer only partially covers a top surface of the second circuit layer.
In the same field of endeavor, Pendse teaches making a second circuit layer (15, 136, figs. 1, 2 and 6) larger than a second soldering layer (12, 132), for the benefit of ensuring good connection between the second circuit layer and the second soldering layer in case of misalignment (paragraph [0010]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second soldering layer (MT1 in Chen) partially covers a top surface of the second circuit layer (102), the top surface facing away from the substrate, for the benefit of ensuring good connection between the second circuit layer and the second soldering layer in case of misalignment.  
Regarding claim 204, Chen in view of Pendse (see claim 3) the micro LED display according to claim 1, wherein the area in which the second soldering layer is arranged is smaller than a surface area of a top surface of the second circuit layer, the top surface facing away from the substrate.  
Regarding claim 11, Chen in view of Pendse (see claim 3) the repair method according to claim 9, wherein the second soldering layer partially 5covers a top surface of the second circuit layer, the top surface facing away from the substrate.  
Regarding claim 12, Chen in view of Pendse (see claim 3) the repair method according to claim 9, wherein an area in which the second soldering layer is arranged is smaller than a surface area of a top surface of the second circuit layer, the top surface facing away from the substrate.  

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG Pub 2020/0152827 A1) as applied to claims 1 and 9 above, and further in view of Matsuda et al (PG Pub 2006/0054919 A1) and Taguchi et al (PG Pub 2012/0086116 A1).
Regarding claim 5, Chen remains as applied in claim 1.
Chen further teaches the at least one second micro LED comprises a semiconductor layer (110/114, fig. 10) and an electrode (1041/1042) connected to the semiconductor layer, the second-14-File: 102335usf soldering layer is formed on the electrode (figs. 4 and 5).
Chen does not teach the semiconductor layer to be an epitaxial layer.
In the same field of endeavor, Matsuda teaches a semiconductor layer to be an epitaxial layer for the benefit of providing good crystallinity and thus increases light emission (paragraph [0050]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semiconductor layer an epitaxial layer for the benefit of providing good crystallinity and thus increases light emission.
Chen does not teach the electrode and the second soldering layer are reflowed to form a gold layer, a gold indium alloy layer and an indium layer.  
In the same field of endeavor, Taguchi teaches an electrode (42, figs. 7A) and a soldering layer (30) are reflowed to form a gold layer (30c, fig. 7B, paragraph [0073]), a gold indium alloy layer (31, fig. 7B) and an indium layer (42, paragraph [0069]), for the benefit of maintaining a reliable connection in high temperature environment (paragraph [0074]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to reflow the electrode and the second soldering layer to form a gold layer, a gold indium alloy layer and an indium layer for the benefit of maintaining a reliable connection in high temperature environment.  
Regarding claim 13, Chen in view of Matsuda and Taguchi teaches (see claim 5) the repair method according to claim 9, wherein the at least one second micro LED 10comprises an epitaxial layer and an electrode connected to the epitaxial layer, the second soldering layer is formed on the electrode, and the electrode and the second soldering layer are reflowed to form a gold layer, a gold indium alloy layer and an indium layer.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG Pub 2020/0152827 A1) as applied to claim 9 above, and further in view of Kim et al (PG Pub 2021/0110748 A1).
Regarding claim 17, Chen remains as applied in claim 9.
Chen does not teach inspecting the first micro LEDs before transferring the at least one second micro LED to the -16-File: 102335usf display substrate.
In the same field of endeavor, Kim teaches inspecting the LEDs (300, figs. 9-11) before transferring the LEDs to the-16-File: 102335usf display substrate (100), for the benefit of making the inspection easy (paragraph [0142]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to inspect the first micro LEDs, as well as the at least one second micro LED because they are embedded in the same adhesive 180 in Chen, before transferring the at least one second micro LED to the-16-File: 102335usf display substrate for the benefit of making the inspection easy.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach 
“the first micro LED and a part of the first soldering layer corresponding to the first micro LED are removed and another part of the first soldering layer remains on the first circuit layer” (claim 8).  In other words, prior art does not teach a pixel that has only the first soldering layer remain on the first circuit layer, without the first micro LED, wherein “the first soldering layer is arranged is greater than an area in which 15the second soldering layer is arranged” (claim 1). Nor
“during the transferring of the at least one second micro LED to the display substrate…the second soldering layer [is] embedded into the optical clear adhesive layer” (claim 16) and “after forming the first soldering layer on the first circuit layer in each of the pixel areas, 15forming an optical clear adhesive layer on the substrate” (claim 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899